Name: Decision No 2239/2004/EC of the European Parliament and of the Council of 17 November 2004 amending Council Decision 1999/784/EC concerning Community participation in the European Audiovisual Observatory
 Type: Decision
 Subject Matter: communications;  EU institutions and European civil service
 Date Published: 2004-12-31

 31.12.2004 EN Official Journal of the European Union L 390/1 DECISION No 2239/2004/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 17 November 2004 amending Council Decision 1999/784/EC concerning Community participation in the European Audiovisual Observatory THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 157(3) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Economic and Social Committee (2), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (3), Whereas: (1) In Decision 1999/784/EC (4) the Council decided that the Community should become a member of the European Audiovisual Observatory (hereinafter the Observatory) in order to support the latter's activity. The Observatory contributes to strengthening the competitiveness of the Community's audiovisual industry by improving the transfer of information to the industry, in particular to small and medium-sized enterprises, and promoting a clearer view of the market. (2) Multimedia and the new technologies will play an ever greater role in the audiovisual sector. The Observatory could continue to play its important role if its capacity to follow these new developments were strengthened in due course. (3) Although free movement of persons, goods and services is enshrined in the Treaty, the lack of information on the many differences in national regulations in the fields of fiscal and labour law acts as an obstacle to the free movement of audiovisual goods and services. The Observatory could offer a positive contribution by collecting and providing expertise and systematic information in the fields of fiscal and labour law, copyright and consumer protection law. (4) Further to the European Parliament's resolution of 4 September 2003 on Television without Frontiers, which called for an annual benchmarking report on making digital TV accessible for people with disabilities, the Observatory should be invited to collect data on an annual basis on the levels of television services provided in all Member States of the European Union or of the Council of Europe to assist disabled people, such as subtitling, audio description and sign language. (5) Community participation in the Observatory has proved effective in supporting the latter's activity. (6) It is appropriate to continue such participation during the period necessary for the Observatory to adopt guidelines for its future activity, from 2006 onwards. (7) Decision 1999/784/EC should therefore be amended accordingly, HAVE DECIDED AS FOLLOWS: Sole Article Article 5 of Decision 1999/784/EC shall be replaced by the following: Article 5 This Decision shall apply until the last day of the last month of the seventh year following the year of its adoption. Done at Strasbourg, 17 November 2004. For the European Parliament The President J. BORRELL FONTELLES For the Council The President A. NICOLAÃ  (1) OJ C 98, 23.4.2004, p. 34. (2) OJ C 241, 28.9.2004, p. 15. (3) Opinion of the European Parliament of 21 April 2004 (not yet published in the Official Journal) and Council Decision of 25 October 2004. (4) OJ L 307, 2.12.1999, p. 61.